                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
UNITED STATES DISTRICT COURT                                                    DATE FILED: 01/31/2020
SOUTHERN DISTR ICT OF NEW YORK

QUENTIN STARKES,
                                  Movant,                         20-CV-0265 (LGS)

                      -against-                                 17-CR-0610 (LGS) -04
UNITED STATES OF AMERICA,                             ORDER TO ANSWER, 28 U.S.C. § 2255
                                  Respondent.

LORNA G. SCHOFIELD, United States District Judge:

          WHEREAS, on January 15, 2020, the Court appointed counsel for Plaintiff, and directed

Plaintiff’s counsel to file an amended § 2255 motion within sixty days from the date of that order

or to notify the Court within thirty days that Plaintiff wishes to withdraw the action (Dkt. No. 3);

          WHEREAS, on January 17, 2020, Plaintiff’s counsel filed a notice of appearance (Dkt.

No. 4);

          WHEREAS, on January 29, 2020, Plaintiff filed an amended § 2255 motion through the

Pro Se Office (Dkt. No. 5). It is hereby

          ORDERED that Plaintiff’s counsel shall consult with Plaintiff and file a letter on ECF by

February 14, 2020, apprising the Court as to whether Plaintiff’s counsel intends to file a further

amended § 2255 motion by March 15, 2020 or to withdraw the action.

Dated:      January 31, 2020
            New York, New York

                                                               LORNA G. SCHOFIELD
                                                              United States District Judge
